Case: 10-61008   Document: 00512065897   Page: 1   Date Filed: 11/28/2012




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                              November 28, 2012
                               No. 10-61008
                            Conference Calendar                 Lyle W. Cayce
                                                                     Clerk

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

SAMUEL PAUL PETTIS,

                                         Defendant-Appellant


                           Cons. w/ No. 10-61009


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee
v.

LARRY SHOUMAKER,

                                         Defendant-Appellant


                Appeals from the United States District Court
                   for the Northern District of Mississippi
                          USDC No. 2:09-CR-156-1
                           USDC No. 1:10-CR-7-1


                       ON REMAND FROM
            THE SUPREME COURT OF THE UNITED STATES
     Case: 10-61008       Document: 00512065897         Page: 2     Date Filed: 11/28/2012

                                      No. 10-61008
                                    c/w No. 10-61009



Before JOLLY, JONES and SMITH, Circuit Judges.
PER CURIAM:*
       After our opinion was issued in this case, the Supreme Court decided
Dorsey v. United States, 132 S. Ct. 2321 (2012). Dorsey held, contrary to our
opinion, that the more lenient penalties of the Fair Sentencing Act (“Act”) apply
to offenders who committed an offense before the Act was passed, but were
sentenced after the Act was enacted. We VACATE and REMAND this case for
resentencing consistent with the Court’s holding in Dorsey.
                               VACATED and REMANDED for Resentencing.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2